06/16/2021
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                February 17, 2021 Session

 CAROL BUCKLEY v. THE ELEPHANT SANCTUARY IN TENNESSEE,
                          INC.

                  Appeal from the Chancery Court for Lewis County
                    No. 2010-CV-133 Deanna B. Johnson, Judge
                      ___________________________________

                            No. M2020-00804-COA-R10-CV
                        ___________________________________


In this Rule 10 extraordinary appeal, the plaintiff seeks review of the trial court’s decision
to grant a new trial on the basis of an improper comment made during closing arguments,
despite the fact that a curative instruction was given. Having reviewed all of the grounds
asserted in support of the motion for new trial, we conclude that the trial court abused its
discretion in granting the motion.

    Tenn. R. App. P. 10 Extraordinary Appeal; Judgment of the Chancery Court
                             Reversed and Remanded

J. STEVEN STAFFORD, P. J., W.S., delivered the opinion of the court, in which KENNY
ARMSTRONG and CARMA DENNIS MCGEE, JJ., joined.

Edward M. Yarbrough and W. Justin Adams, Nashville, Tennessee, for the appellant, Carol
Buckley.

Robert E. Boston and Mark M. Bell, Nashville, Tennessee, for the appellee, The Elephant
Sanctuary in Tennessee, Inc.

                                     OPINION
                        I. FACTUAL AND PROCEDURAL HISTORY

      This extraordinary appeal under Rule 10 of the Tennessee Rules of Appellate
Procedure (“Rule 10”) requires us to determine whether the trial court abused its discretion
in granting a motion for a new trial. Plaintiff/Appellant Carol Buckley initiated the
underlying lawsuit on October 1, 2010, against Defendant/Appellee The Elephant
Sanctuary in Tennessee (“the Sanctuary” or “the Elephant Sanctuary”) of Hohenwald,
Tennessee.1 The complaint alleged that Ms. Buckley founded the Sanctuary on her own
land in 1994, but had been unlawfully removed as President and Board Member of the
Sanctuary in early 2010. As such, Ms. Buckley raised claims of common law and statutory
retaliatory discharge, violations of the Tennessee Personal Rights Protection Act,
violations of the common law right to privacy, defamation, breach of contract, and
conversion. As relief, Ms. Buckley asked that, inter alia, she be reinstated as President and
Board Member, that certain people be removed from positions of authority at the
Sanctuary, that she be awarded compensatory and punitive damages, that she be awarded
a permanent injunction prohibiting the Sanctuary from using her likeness, and that she be
granted visitation rights to her elephant, Tarra, during normal business hours.

       The Sanctuary filed an answer denying Ms. Buckley’s allegations, as well as a
counterclaim asserting that it owned Tarra, an elephant that resided at the Sanctuary. As
such, the Sanctuary asked, inter alia, for a declaratory judgment that Tarra was “a part of
the Sanctuary and its family of elephants.” In the alternative, the Sanctuary asked that Ms.
Buckley be required to repay the benefits conferred for the care of Tarra since 1995.

        In August 2012, the trial court entered an order of voluntary dismissal of Ms.
Buckley’s claims against the individuals, as well as her claim for breach of contract. A later
order was entered stating that Ms. Buckley’s remaining claims against the Sanctuary were
still pending. But on March 10, 2014, Ms. Buckley filed a motion seeking to amend her
complaint. Therein, Ms. Buckley asserted that her amended complaint would abandon her
previous claims against the Sanctuary in favor of a single claim seeking a declaratory
judgment in her favor concerning the ownership of Tarra. The trial court eventually granted
Ms. Buckley’s motion. As such, the only claims that remained pending were the parties’
cross-claims to ownership of Tarra.

       The case eventually proceeded to a jury trial in 2018 to determine the ownership of
Tarra; the first trial resulted in a hung jury. The case was retried in April 2019.

       At the 2019 trial, the parties stipulated that Ms. Buckley purchased Tarra in 1976.
The proof showed that decades later, in the fall of 1994, Ms. Buckley purchased land in
Tennessee to move Tarra to and to establish a home for other old and retired elephants to
remove them from circuses and zoos that were not suitable. Thus, the Sanctuary was born,
and around December 1994, the Sanctuary was established as a non-profit organization.2
Tarra was transferred from the Nashville Zoo, where she had been on loan, to the Sanctuary
on March 3, 1995, under an exhibitor’s permit issued to the Sanctuary by the Tennessee



       1
         The complaint also named other individuals as defendants; they are not at issue in this appeal.
       2
         Scott Blais was also integral to the founding of the Sanctuary. Mr. Blais and Ms. Buckley were
romantic partners at that time. He served as co-director of the non-profit for a number of years before
leaving voluntarily. Mr. Blais testified on behalf of the Sanctuary at the 2019 trial.
                                                 -2-
Wildlife Resources Agency.3 At that time, Tarra was only twenty years old.4 At no time
since 1994 has Tarra been removed from the Sanctuary. Over the years, the Sanctuary grew
to hold as many as twenty-three elephants.5

       Ms. Buckley lived at the Sanctuary and worked as a co-director or board member
for the non-profit for the next fifteen years. In 2010, however, the Sanctuary’s board of
directors informed Ms. Buckley that she would be removed from the day-to-day care of
the elephants and placed in a different position. Ms. Buckley resigned and was thereafter
allegedly prevented from seeing Tarra for several years until this litigation commenced.

       A significant issue at trial was “The Elephant Sanctuary Acquisition and Disposition
Policy” (the “Disposition Policy”). This policy provides that “a permanent resident” can
only be transferred to another facility if the transfer is in the elephant’s best interest. Under
this policy, “[a]ll dispositions must have written approval from the attending veterinarian,
Co-Directors and the Board of Directors prior to the disposal of the elephant.”6 This policy
was not in place until after Tarra was transferred to the Sanctuary. As such, much of the
testimony concerned whether the Disposition Policy applied to Tarra.

       During closing arguments in the second trial, counsel for Ms. Buckley made a
comment that the Sanctuary did not pay property taxes because it is a 501(c)(3) tax exempt
organization.7 During a jury-out break following the closing argument, the Elephant
Sanctuary objected to the comment and requested a curative instruction on the basis that
the comment was prejudicial and not based on evidence in the record. The trial court gave
the curative instruction prior to the Sanctuary’s closing argument. Although the trial court
indicated that it would grant a mistrial on the basis of the comment if requested, the
Sanctuary elected to proceed with its rebuttal.

       The jury form asked the jury three questions—one related to whether Ms. Buckley
gifted Tarra to the Sanctuary and two related to the Disposition Policy and whether Ms.
Buckley had agreed to transfer Tarra to the Sanctuary under that policy. The jury found in
favor of Ms. Buckley,8 and the trial court entered judgment declaring that Ms. Buckley
owned and had the right to possess Tarra.

        3
           The permit could not be issued to Ms. Buckley, as personal permits were outlawed in Tennessee
in 1991. Ms. Buckley therefore applied for the permit as the Sanctuary’s director.
         4
           By comparison, another elephant currently at the Sanctuary was seventy-one at the time of trial.
         5
           By the time of the second trial, their numbers had diminished.
         6
           The proof indicated that the attending veterinarian did not approve of the removal of Tarra from
the Sanctuary.
         7
           The fact that the Sanctuary was tax-exempt was mentioned by the Sanctuary’s counsel in both his
opening and closing arguments.
         8
            The jury found that there was no gift as it pertained to Tarra. While the jury found that the
Sanctuary did have a policy that permanent residents of the Sanctuary were not removable by their owners,
it further found that Ms. Buckley did not agree to apply this policy to Tarra.
                                                  -3-
       The Sanctuary subsequently filed a motion for a new trial for three reasons: the
verdict was against the weight of the evidence, Ms. Buckley’s counsel made a “highly
prejudicial comment,” and a new trial was in the interests of justice. The trial court granted
the motion without explanation. Ms. Buckley promptly filed a motion to alter or amend the
judgment, in part asking the trial court to provide the basis for its decision. The trial court
denied Ms. Buckley’s motion by order of March 25, 2020; again, the trial court provided
no reasoning to support its decision to grant a new trial or to deny the motion to alter or
amend.

        On April 24, 2020, Ms. Buckley filed a motion for recusal and trial before a different
judge, pursuant to Rule 59.06 of the Rules of Civil Procedure9 and Rule 10B of the Rules
of the Tennessee Supreme Court10 on the ground that the trial judge, by granting the motion
for new trial without explanation, was presumed to have weighed the evidence and found
the jury’s verdict to be against the weight of the evidence. Only when faced with that
motion did the trial court explain its reason for granting the new trial. Specifically, the trial
court denied the motion to recuse on the basis that it did not grant the motion for a new
trial due to the weight of the evidence, but instead based on the fact that the comment made
by Ms. Buckley’s attorney during closing argument was prejudicial:

        The Court believed that [counsel’s] statements in closing argument were so
        very egregious that a new trial was warranted on that ground. However, out
        of respect for [counsel], the Court chose not to identify his statements as the
        actual reason for granting the motion, especially in light of the media
        coverage of this case. Therefore, the Court simply granted the motion for
        new trial without identifying the reason.

                                                 * * *

               Ms. Buckley has now filed a Rule 10B motion. In order to properly
        rule on that 10B motion, the Court must now put into the record the Court’s
        finding regarding [counsel’s] statement, i.e., [counsel’s] statement was so
        highly inflammatory, prejudicial, and offensive to The Sanctuary as to
        warrant a new trial. For this reason, the court granted The Sanctuary’s motion
        for new trial.

       Ms. Buckley then filed an application for an extraordinary appeal of the trial court’s
decision to grant the new trial pursuant to Rule 10 of the Tennessee Rules of Appellate
        9
            Rule 59.06 of the Tennessee Rules of Civil Procedure provides, “If the trial court grants a new
trial because the verdict is contrary to the weight of the evidence, upon the request of either party the new
trial shall be conducted by a different circuit judge or chancellor.”
         10
            Rule 10B of the Rules of the Tennessee Supreme Court provides the procedural mechanism by
which to request recusal of a trial judge.
                                                   -4-
Procedure.11 Therein, Ms. Buckley argued that immediate appellate review of that decision
was warranted because it was a clear abuse of discretion that far departed from the accepted
and usual course of judicial proceedings. Specifically, Ms. Buckley argued that the
Sanctuary, by requesting a curative instruction instead of a mistrial, had waived its right to
challenge, in a motion for a new trial, the comment made in closing argument. Ms. Buckley
also argued that when the trial court ignored the presumption that the jury followed its
curative instruction and instead granted a new trial solely based on the comment, the court
abused its discretion, a decision that she argued continued to inflict irreparable harm. As
such, Ms. Buckley asked that the trial court’s decision to grant a new trial be reversed and
the jury’s verdict reinstated. In the alternative, Ms. Buckley asked that the trial court’s
denial of her motion to recuse be reversed and the matter assigned to a new judge for retrial.

       On June 26, 2020, this Court entered two orders: (1) ordering that the Rule 10B
recusal appeal was to be separated from the Rule 10 extraordinary appeal; and (2) granting
Ms. Buckley’s Rule 10 extraordinary appeal concerning the grant of the new trial.

       Due to the accelerated nature of appeals under Rule 10B, Ms. Buckley’s recusal
appeal was heard first by this Court. See Buckley v. Elephant Sanctuary in Tennessee,
Inc., No. M2020-00883-COA-T10B-CV, 2020 WL 3980437, at *3 (Tenn. Ct. App. July
14, 2020) (hereinafter, “Buckley I”) (“Having considered the answer along with the
petition and supporting documents, we have determined that neither additional briefing,
nor oral argument is necessary, and we elect to act summarily on the appeal in accordance
with Tenn. Sup. Ct. R. 10B, §§ 2.05 and 2.06.”). In July 2020, we reversed the trial court’s
decision to deny the motion for recusal and remanded the case with instructions for another
judge to be designated to preside over the case. Id. at *6.

      Briefing was completed in the instant appeal in November 2020, and this Court held
remote oral arguments on February 17, 2021.

                                        II. ISSUES PRESENTED

        In our order granting this Rule 10 appeal, we did not specify the issues to be decided.

        11
           This Court has explained in Blackburn v. CSX Transp., Inc., “an order granting a new trial is
not a final order” and thus “is not ‘appealable,’ since it is not a final judgment and is interlocutory.” No.
M2006-01352-COA-R10-CV, 2008 WL 2278497, at *4 (Tenn. Ct. App. May 30, 2008) (citing 11 Wright,
Miller & Kane, Federal Practice and Procedure: Civil 2d § 2818). We continued:

        While an order granting a new trial is not ordinarily “appealable,” it is reviewable. The
        decision to grant a new trial may be appealed in at least two ways. First, as in this case, by
        interlocutory appeal [via Rule 10]. Second, on appeal from a judgment in the second trial,
        the appellant may claim error in the grant of the new trial.

Id.
                                                    -5-
Ms. Buckley raises two issues for our review.12 In our view, this appeal involves a single
issue: whether the trial court erred in granting a new trial under the circumstances presented
in this case.

        The Elephant Sanctuary also raises a number of issues, most of which assert that the
trial court correctly granted its motion for a new trial. Alternatively, the Elephant Sanctuary
asks that this appeal be dismissed as moot, due to the law of the case and Ms. Buckley’s
inconsistent positions.13

                                      III. STANDARD OF REVIEW

        “A trial court’s decision regarding whether to grant or deny a motion for a new trial
is discretionary in nature, and we accord such rulings great deference. We will only disturb

       12
            Specifically, Ms. Buckley frames her issues as follows:

       1. Whether the Sanctuary waived opposing counsel’s comment in closing argument
          where the Sanctuary failed to contemporaneously object to the comment and move for
          mistrial and instead requested and received a corrective instruction, which the jury is
          presumed to have followed?
       2. Whether the Trial Judge erred by granting a new trial based solely on opposing
          counsel’s comment in closing argument about the Sanctuary’s non-payment of
          property taxes where:

                  (a) The Sanctuary had previously informed the jury it was tax-exempt;
                  (b) The comment was a single sentence made in passing in a lengthy argument on
                      numerous subjects;
                  (c) Any prejudice was slight given the weight of the evidence against the
                      Sanctuary’s position; and
                  (d) The Sanctuary failed to contemporaneously object to the comment and move
                      for mistrial and instead requested and received a corrective instruction, which
                      the jury is presumed to have followed?
       13
            Specifically, the Sanctuary raises the following issues:

       1. Whether this appeal should be dismissed as moot because (1) the law of the case
          doctrine precludes the Court from re-considering which ground the trial court relied on
          in granting The Sanctuary’s motion for a new trial, (2) the stated basis for Carol
          Buckley’s extraordinary appeal no longer exists, and (3) Ms. Buckley should not be
          allowed to take an inconsistent position now from the one she took in the Rule 10B
          appeal from which she was already granted relief?
       2. Whether the trial court properly exercised its discretion in considering The Sanctuary’s
          objection to Ms. Buckley’s counsel’s improper comment in closing argument about
          The Sanctuary’s nonpayment of property taxes during recess rather than during closing
          argument?
       3. Whether the trial court was within its discretion in granting relief to The Sanctuary?
       4. Whether Ms. Buckley is entitled to relief?

                                                     -6-
such a decision if it amounts to an abuse of discretion.” Ali v. Fisher, 145 S.W.3d 557, 564
(Tenn. 2004) (citing Henry v. Goins, 104 S.W.3d 475, 479 (Tenn. 2003)). An abuse of
discretion occurs when a court “‘causes an injustice to the party challenging the decision
by (1) applying an incorrect legal standard, (2) reaching an illogical or unreasonable
decision, or (3) basing its decision on a clearly erroneous assessment of the evidence.’”
Funk v. Scripps Media, Inc., 570 S.W.3d 205, 210 (Tenn. 2019) (quoting Lee Med., Inc.
v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010)).

                                               IV. ANALYSIS

         In this case, Ms. Buckley appeals from the trial court’s decision to grant the
Sanctuary’s motion for new trial. Rule 59.07 provides that “[a] new trial may be granted to
all or any of the parties and on all or part of the issues in an action in which there has been
a trial by jury for any of the reasons for which new trials have heretofore been granted.”
The rule does not set forth the grounds that may be cited in support of a motion for a new
trial; instead, the grounds “have been governed by case law.” Tenn. R. Civ. P. 59.07 adv.
commission cmt. (noting that a “helpful list” is provided by “Professor Larry A. Pivnick’s
treatise, Tennessee Circuit Court Practice § 28:1[,]” which lists fourteen different grounds,
including errors in the admission or exclusion of evidence, misconduct of counsel, newly
discovered evidence, and that the verdict is contrary to the evidence).

       “In Tennessee, the law is clear that if a motion for a new trial is filed, then the trial
court is under a duty to independently weigh the evidence and determine whether the
evidence ‘preponderates’ in favor of or against the verdict.” Blackburn, 2008 WL
2278497, at *6 (footnote omitted) (citing Woods v. Walldorf & Co., Inc., 26 S.W.3d 868,
873 (Tenn. Ct. App. 1999); Shivers v. Ramsey, 937 S.W.2d 945, 947 (Tenn. Ct. App.
1996); Witter v. Nesbit, 878 S.W.2d 116, 121 (Tenn. Ct. App. 1993)). This role is referred
to as the “thirteenth juror.”14 Id. (citing Holden v. Rannick, 682 S.W.2d 903, 904–05

        14
           The Tennessee Supreme Court has reaffirmed the “well-established” duty of a trial judge to act
as “thirteenth juror”:

                 The reasons given for the rule are, in substance, that the circuit judge hears the
        testimony, just as the jury does, sees the witnesses, and observes their demeanor upon the
        witness stand; that, by his training and experience in the weighing of testimony, and the
        application of legal rules thereto, he is especially qualified for the correction of any errors
        into which the jury by inexperience may have fallen, whereby they have failed, in their
        verdict, to reach the justice and right of the case, under the testimony and the charge of the
        court; that, in our system, this is one of the functions the circuit judge possesses and should
        exercise-as it were, that of a thirteenth juror. So it is said that he must be satisfied, as well
        as the jury; that it is his duty to weigh the evidence; and, if he is dissatisfied with the verdict
        of the jury, he should set it aside.

Davidson v. Lindsey, 104 S.W.3d 483, 488 (Tenn. 2003) (quoting Cumberland Tel. & Tel. Co. v.
Smithwick, 79 S.W. 803, 804 (Tenn. 1904)).
                                                      -7-
(Tenn. 1984)). When exercising this role,

       The discretion permitted a trial judge in granting or denying a new trial is so
       wide that our courts have held that he or she does not have to give a reason
       for his ruling. If the trial judge does give reasons, the appellate court will
       only look to them for the purpose of determining whether the trial court
       passed upon the issue and was satisfied or dissatisfied with the verdict. If the
       trial judge does not give a reason for her action, the appellate courts will
       presume she did weigh the evidence and exercised her function as thirteenth
       juror.

Id. at *7 (internal citations omitted) (citing Wakefield v. Baxter, 41 Tenn. App. 592, 597,
297 S.W.2d 97, 99 (Tenn. Ct. App. 1956) (“If he does give reasons for his action, this court
looks to them only for the purpose of determining whether he passed upon the issues, and
was satisfied or dissatisfied with the verdict thereon.”)); see also Mize v. Skeen, 468
S.W.2d 733, 736 (Tenn. Ct. App. 1971) (discussed in detail, infra). Keeping these
principles in mind, we turn to address the arguments raised by the parties to this appeal.

       A. Preliminary Issues

       As an initial matter, the Sanctuary argues that this appeal was rendered moot due to
the decision in Buckley I. A case is “moot if it no longer serves as a means to provide some
sort of relief to the party who may prevail or if it no longer presents a present, live
controversy.” Lance v. York, 359 S.W.3d 197, 204 (Tenn. Ct. App. 2011) (citing State v.
Ely, 48 S.W.3d 710, 717 n.3 (Tenn. 2001); Cty. of Shelby v. McWherter, 936 S.W.2d 923,
931 (Tenn. Ct. App. 1996)).

        The Sanctuary first argues that the law of the case doctrine prevents this Court from
looking into the reasons the trial court granted the motion for a new trial. The Sanctuary
contends that our opinion in Buckley I contained this Court’s implicit acceptance of Ms.
Buckley’s argument that the trial court’s silence demonstrated that it granted the new trial
on the basis that the weight of the evidence was against the verdict. See Blackburn, 2008
WL 2278497, at *7 (“If the trial judge does not give a reason for her action, the appellate
courts will presume she did weigh the evidence and exercised her function as thirteenth
juror.”). According to the Sanctuary, Ms. Buckley cannot now argue that the basis for the
trial court’s ruling was not relative to the weight of the evidence.

        The law of the case doctrine is one that “generally prohibits reconsideration of issues
that have already been decided in a prior appeal of the same case.” Memphis Publ’g Co.
v. Tenn. Petroleum Underground Storage Tank Bd., 975 S.W.2d 303, 306 (Tenn. 1998)
(citing 5 Am.Jur.2d Appellate Review § 605 (1995)). “In other words, under the law of the
case doctrine, an appellate court’s decision on an issue of law is binding in later trials and
appeals of the same case if the facts on the second trial or appeal are substantially the same
                                              -8-
as the facts in the first trial or appeal.” Id. (citing Life & Casualty Ins. Co. v. Jett, 175
Tenn. 295, 299, 133 S.W.2d 997, 998–99 (1939)).

        We respectfully disagree with the Sanctuary’s argument for a variety of reasons.
First, in the Rule 10B appeal, the only issue before this Court was whether the trial court
should have granted the motion to recuse. See Duke v. Duke, 398 S.W.3d 665, 668 (Tenn.
Ct. App. 2012) (stating that pursuant to Tennessee Supreme Court Rule 10B, “the only
order we may review is the trial court’s order that denies a motion to recuse” and that “we
may not review the correctness or merits of the trial court’s other rulings”). We expressly
stated that this Court was not considering whether the trial court erred in stating its reasons
for granting the motion for a new trial several months later and in response to a motion for
recusal. Buckley I, 2020 WL 3980437, at *3. The propriety of the trial court’s decision to
grant the motion for a new trial was simply not decided in the prior appeal. The purpose of
this appeal is to resolve that question, which remains in controversy notwithstanding the
fact that any future proceedings will be before a different trial judge.

        Moreover, we do not view Buckley I in the same manner as the Sanctuary. Here,
the Sanctuary contends that the holding of Buckley I was that the trial court granted the
motion for a new trial because it disagreed with the weight of the evidence. Under this
reasoning, the recusal was therefore mandated under Rule 59.06 of the Tennessee Rules of
Civil Procedure. Respectfully, that is not the holding of Buckley I. Instead, we held that
the trial court’s initial silence as to which of the three grounds raised in the motion for a
new trial had been sustained “created a presumption that it granted a new trial because the
weight of the evidence was against the verdict.” Buckley I, 2020 WL 3980437, at *6.
Because recusal under Rule 59.06 is mandatory, if we concluded that the presumption had
not been rebutted, we could have simply ended our opinion there and reversed the trial
court’s denial of the motion to recuse. Id. at *5 (noting that Rule 59.06 provides for
“mandatory disqualification”). We did not. Instead, we went on to consider the trial court’s
comments in denying the motion to recuse, which gave a different reason for granting the
motion for a new trial.

       In our view, the holding of Buckley I was not that Rule 59.06 necessarily mandated
recusal, but that “the unique facts and circumstances of this case [gave] the impression that
the court’s decision to belatedly provide a reason for granting a new trial was to avoid
disqualification.” Id. at *6. This circumstance created “a reasonable basis for questioning
the judge’s impartiality based on the facts of this case.” Id. As such, we think it
inappropriate to read Buckley I as determining for purposes of this appeal that the trial
court based the grant of the motion for new trial on an assessment of the weight of the
evidence. The law of the case therefore does not bar the question raised in this appeal.

       Finally, we note that in determining the propriety of a trial court’s decision to grant
a new trial, the trial court’s stated reasons for doing so are typically not dispositive of the
appeal. Instead, we have previously explained that
                                              -9-
       In reviewing the action of the trial court in granting a new trial it is the duty
       of this court to consider all grounds set forth in the motion for new trial; and,
       if any one of the grounds will justify the action of the court in granting
       a new trial, this court will affirm, although the trial judge based his decision
       on some other ground.

Wileman v. Mayor & Aldermen of Town of Tullahoma, 29 Tenn. App. 172, 178, 195
S.W.2d 325, 327 (Tenn. Ct. App. 1946) (citing Citizens’ Rapid Transit Co. v. Dozier, 110
Tenn. 98, 72 S.W. 963, 964 (Tenn. 1903) (“We have accordingly examined all of the
grounds assigned in the court below, and are of opinion that the circuit judge rightly granted
the new trial, not for error in his charge as actually given to the jury, but in his failure to
give in charge one of the requests of the defendant in error.”)). As more recently explained
by this Court:

       The one appealing from the trial judge’s order granting a new trial is
       burdened with showing the action of the trial judge was not in the exercise
       of his function as 13th juror, but was for some invalid reason. Before the
       appellate court will interfere with the trial judge’s granting of a new trial, it
       must be clearly shown the action was for some untenable or unreasonable
       reason. . . .
              On appeal the appellate courts must consider all the grounds assigned
       below and if any one is found to justify the action of the trial judge in granting
       a new trial, such action will be affirmed even though an erroneous reason
       was given by the trial judge.
              It has been said that the appellate courts are more liberal in upholding
       the Trial Court’s action in granting a new trial than they are in upholding the
       Trial Court’s action in denying a new trial.

Mize v. Skeen, 468 S.W.2d 733, 736 (Tenn. Ct. App. 1971) (internal citations omitted).
Thus, while Ms. Buckley contends in this appeal that the trial court granted the motion for
a new trial solely on the basis of the improper comment concerning the Sanctuary’s tax-
exempt status during closing argument, we must consider each of the grounds alleged in
the Sanctuary’s motion in order to adjudicate this appeal.

       We likewise reject the Sanctuary’s argument that Ms. Buckley should be estopped
from arguing against the grant of a new trial in this case because she has taken inconsistent
positions with regard to the reasoning employed by the trial court in granting the motion
for new trial. Here, the trial court’s decision to repeatedly obscure its basis for granting the
motion for a new trial left Ms. Buckley with no other option than to assume that the trial
court’s decision was based on an assessment of the evidence and to seek mandatory recusal
under Rule 59.06. Only at this point did the trial court provide another basis for the grant
of the new trial, which this Court has previously characterized as creating an impression
                                              - 10 -
that the trial court was attempting to avoid disqualification. See Buckley I, 2020 WL
3980437, at *6.

        Ms. Buckley was then left with conflicting implications: (1) that the presumption
indeed applied and the trial court granted the motion because the verdict was against the
weight of the evidence; or (2) that the motion was granted because of the trial court’s
belated express statement concerning the improper closing argument. This placed Ms.
Buckley in an untenable situation of trying to obtain relief without a clear ruling against
which to marshal an argument. As such, she appropriately raised claims for relief in the
alternative in her Rule 10 application. Cf. Tenn. R. Civ. P. 8.05(2) (allowing parties to raise
all claims “regardless of consistency”). Indeed, the recusal argument was raised as an
alternative to Ms. Buckley’s primary request for relief, reversal of the grant of a new trial.
Only due to the accelerated nature of appeals under Rule 10B, this argument was heard
first. Cf. Buckley I, 2020 WL 3980437, at *1 (describing the case as “an accelerated
interlocutory appeal”). And, in any event, this Court must consider all grounds raised by
the Sanctuary regardless of Ms. Buckley’s belief that one is the true basis for the trial
court’s decision. See Mize, 468 S.W.2d at 736. Under the unique circumstances of this
case, we conclude that Ms. Buckley should not be prevented from arguing that the motion
for a new trial was improperly granted. We therefore proceed to consider that issue.

       B.     The Motion for New Trial

       Here, the Sanctuary raised three grounds in its motion for new trial: “(a) the
operative part of the verdict that compels this outcome is contrary to the weight, [and]
indeed devoid, of the evidence; (b) the highly prejudicial comment made during closing
argument for . . . [Ms.] Buckley”; and “(c) a new trial is necessary for the interests of
justice to be served.” We begin with the ground for a new trial involving the alleged
improper reference to the Sanctuary’s purported exemption from property taxes.

       1. Prejudicial Comment During Closing Argument

       The offending portion of the closing argument was as follows:

              They have harped on this word “permanent,” . . . Sure, we say
       “permanent.” We say “perpetual.” Every charter has that word in it,
       “perpetual.” What does that really mean? For as long as we continue to
       operate.

              What if they didn’t pay their taxes? And by the way, they don’t pay
       any property tax in the county because they’re 501(c)(3). But what if they
       didn’t renew their charter or did something else that allowed them to stay in
       operation? You know what would happen? The government would shut them
       down. They might take some of the $30 million they’ve got sitting in the
                                           - 11 -
       bank.

             How perpetual is that? Would [counsel for the Sanctuary] come along
       and say, “Oh no, we put ‘perpetual.’ It’s got to last forever.” They’d say,
       “Huh-uh. Not unless you follow the rules.” It wouldn’t be so perpetual,
       would it?

       The Sanctuary’s counsel objected after the jury retired for a comfort break,
specifically asking the trial court to instruct the jury that the comment “was not proven and
is inaccurate.” Counsel for the Sanctuary then drafted a curative instruction, which the trial
court stated was “fair.” The trial court noted, however, that it was “very disturbed” by the
comment and that if the Sanctuary “made a motion right now about this whole trial, I would
probably grant it.” The trial court thereafter read the curative instruction “as written” to the
jury:

              . . . Members of the jury, during his closing argument, [counsel for
       Ms. Buckley] made reference to a matter as if it was a fact[,] which was not
       introduced at trial. In addition, that comment was not accurate. He mentioned
       that the Sanctuary does not pay property taxes in Lewis County. That is
       inaccurate. The Sanctuary does pay property taxes in Lewis County. I am
       instructing you that it was in error for [counsel] to present that to you, and I
       am instructing you to disregard it.

       The Sanctuary was then permitted to give its rebuttal. Thereafter, the trial court gave
additional instructions to the jury, including an admonishment to consider only the
evidence and not the arguments of counsel.

       Eventually, the jury returned a verdict in favor of Ms. Buckley. In its motion for a
new trial, the Sanctuary argued that this comment was “materially prejudicial,” as it was
an appeal to passion, prejudice, and sentiment. As such, the Sanctuary argued that a new
trial was necessary.

        A central dispute with regard to this ground involves whether the Sanctuary waived
its argument concerning statements made in closing argument. Ms. Buckley’s argument as
to waiver is two-fold. First, she asserts that the Sanctuary waived this argument by failing
to make a contemporaneous objection. Second, she contends that the Sanctuary waived the
argument by accepting a curative instruction and declining to seek a mistrial. Based on this
waiver, Ms. Buckley asserts that the trial court was wrong to consider the Sanctuary’s later
argument that these comments necessitated a new trial. While we disagree with Ms.
Buckley on the former, we agree as to the latter.

      We begin with the issue of a contemporaneous objection. “It is a well known and
well accepted rule that a party must complain and seek relief immediately after the
                                        - 12 -
occurrence of a prejudicial event[.]” Gotwald v. Gotwald, 768 S.W.2d 689, 694 (Tenn. Ct.
App. 1988) (citing Spain v. Connolly, 606 S.W.2d 540, 543–44 (Tenn. Ct. App. 1980)).
Generally, objections to the admission of evidence are waived in the absence of a
“contemporaneous” objection. See Tenn. R. Evid. 103(a)(1) (stating that error may not be
predicated on the admission of evidence unless “a timely objection or motion to strike
appears of record, stating the specific ground of objection if the specific ground was not
apparent from the context[.]”); State v. Sutton, 562 S.W.2d 820, 825 (Tenn. 1978)
(“Without a contemporaneous objection, the error is waived.”); State v. Halake, 102
S.W.3d 661, 669 (Tenn. Crim. App. 2001) (citing Grandstaff v. Hawks, 36 S.W.3d 482
(Tenn. Ct. App. 2000)) (“In order to challenge the introduction of evidence at trial on
appeal, counsel must make a contemporaneous objection to the admission of the
evidence.”). “An objection is contemporaneous if counsel makes the objection in a motion
in limine or at the time the objectionable evidence is about to be introduced.” Id.; see also
Garner’s Dictionary of Legal Usage 212 (3rd ed. 2009) (defining “contemporaneous” as
“belonging to the same time or period; occurring at about the same time”).

        But “[a] contemporaneous objection does not always mean an immediate ‘jump up’
objection.” Mercer v. Vanderbilt Univ., Inc., No. M2000-00801-COA-R3-CV, 2002 WL
31728864, at *7 (Tenn. Ct. App. Dec. 5, 2002), aff’d in part, rev’d in part, 134 S.W.3d 121
(Tenn. 2004) (citing Tenn. R. Evid. 614(c) (noting that certain objections involving
questioning by the trial judge “may be made at the time or at the next available opportunity
when the jury is not present”)). Rather, “[c]ounsel’s need to ‘jump up’ depends on the
nature of what is being objected to.” Id. Treatises have therefore recognized that “[t]here
is authority to the effect that counsel may wait until the end of argument and state his or
her objections then.” Jacob A. Stein, The Law of Closing Argument § 1:113 & fn.32 (2020-
2021 ed.) (collecting cases). Indeed, the Tennessee Court of Criminal Appeals has held that
an objection was properly made when it “occurred at the end of the rebuttal argument,
rather than as an interruption immediately when the prosecutor made the argument.” State
v. Clymer, No. M2016-01124-CCA-R3-CD, 2017 WL 5197292, at *13 (Tenn. Crim. App.
Nov. 9, 2017) (holding that in this situation the objection was not waived because “the
Defendant promptly brought the issue to the court’s attention and that the court had the
opportunity to consider whether curative measures were necessary”).

       In this case, the record demonstrates that the Sanctuary lodged its objection to the
allegedly improper statement following the close of Ms. Buckley’s closing argument. The
trial court sustained this objection and granted the Sanctuary its requested curative
instruction. “[I]t is well settled that in reviewing a trial court’s decision with respect
to arguments made by counsel, including those made in closing argument, this Court
applies an abuse of discretion standard.” Monypeny v. Kheiv, No. W2014-00656-COA-
R3-CV, 2015 WL 1541333, at *10 (Tenn. Ct. App. Apr. 1, 2015) (citing Perkins v.
Sadler, 826 S.W.2d 439, 442 (Tenn. Ct. App. 1991)). Although the Sanctuary delayed
somewhat in lodging its objection to the allegedly improper argument, we conclude that
the above authorities provide support for the trial court’s decision to consider the
                                            - 13 -
Sanctuary’s objection and request for a curative instruction. The trial court therefore did
not abuse its discretion in considering the objection, and the timing of the Sanctuary’s
objection does not prevent it from relying on this argument as the basis for a new trial on
appeal.

        Ms. Buckley’s argument concerning the Sanctuary’s failure to request a mistrial has
more merit. Here, the Sanctuary specifically requested a curative instruction be given to
the jury to disregard the offending statement by Ms. Buckley’s counsel. The trial court
granted the request for a curative instruction, but informed the Sanctuary that it was
inclined to grant a mistrial if requested. The Sanctuary opted not to seek a mistrial and
proceeded on with the trial. After a verdict was returned in Ms. Buckley’s favor, however,
the Sanctuary filed a motion for new trial, arguing that the comments “were already so
prejudicial that some could never be cured.” The trial court eventually granted the motion
for new trial. Later, her written order denying the motion for recusal explicitly stated that
the basis for this ruling was counsel’s improper comment on the Sanctuary’s purported
failure to pay property taxes.

        Under Rule 36(a) of the Tennessee Rules of Appellate Procedure, we generally do
not grant relief “to a party responsible for an error or who failed to take whatever action
was reasonably available to prevent or nullify the harmful effect of an error.” Based on this
rule, the Tennessee Supreme Court has held that where the trial court gave a curative
instruction concerning inflammatory statements by counsel, but the appellants did not
request a mistrial, the appellants “waived any further action by the trial court” on the basis
of the allegedly improper comments. State v. Hall, 976 S.W.2d 121, 157 (Tenn. 1998)
(citing Tenn. R. App. P. 36(a)). Similarly, the Tennessee Supreme Court has opined that
“‘[i]f a party fails to request a curative instruction, or, if dissatisfied with the instruction
given and [sic] does not request a more complete instruction, the party effectively waives
the issue for appellate purposes.’” Mercer v. Vanderbilt Univ., Inc., 134 S.W.3d 121, 135
(Tenn. 2004) (quoting State v. Griffis, 964 S.W.2d 577, 599 (Tenn. Crim. App. 1997)
(holding that where the appellants “seemed satisfied with the trial court’s statement to the
jury” they could not take issue with the allegedly improper argument on appeal)).

      The overlap between curative instructions and mistrial has been considered
previously by this Court:

       Statements made by counsel can be cured by the use
       of curative instructions. Mitchell v. Jennings, 836 S.W.2d 575, 581 (Tenn.
       [Ct.] App. 1992). Appellate courts must presume the jury followed the
       instructions of the trial court unless there is proof to the contrary. Johnson
       v. Lawrence, 720 S.W.2d 50, 60 (Tenn. [Ct.] App. 1986). Here, there is no
       proof in the record that the jury did not follow the
       court’s curative instruction. Moreover, there was no request for a mistrial. As
       previously stated in this opinion, failure to request a mistrial as soon as its
                                            - 14 -
       grounds are known results in waiver. Spain v. Connolly, 606 S.W.2d 540,
       544 (Tenn. [Ct.] App. 1980).

Oldham v. Pickett, No. 01-A-01-9211-CV00441, 1993 WL 95590, at *2 (Tenn. Ct. App.
Apr. 2, 1993). With regard to mistrials more specifically, we have explained as follows:

       Where a party has knowledge of facts which would justify a mistrial, it is his
       duty to bring such facts to the attention of the trial court immediately and he
       is not permitted to suppress such information until he has received an adverse
       decision. That is to say, a party may not save an infirmity in the proceedings
       as an “ace in the hole” to be used in case of an adverse decision or suppressed
       in event of a favorable decision. A mistrial must be demanded as soon as its
       grounds are known, otherwise, it is waived.

Spain, 606 S.W.2d at 543–44 (citation omitted).

        In this case, we must conclude that the Sanctuary engaged in the exact type of
gamesmanship that was prohibited in Spain. Here, the trial court expressly informed the
Sanctuary that it was likely to grant a mistrial if requested. The Sanctuary chose not to
exercise that option. Unlike a typical case, however, we need not guess as to the
Sanctuary’s motive for using that tactic. Rather, the Sanctuary admitted in its own
memorandum in support of the motion for a new trial that it did not want a mistrial because
“it thought that it was winning.” But once the jury ruled against it, the Sanctuary then took
the position that the statements were so prejudicial that they “could never be cured” and
that the jury “simply could not ‘un-ring’ the . . . bell[.]”

       In a similar circumstance, this Court held that an appellant could not rely on
allegedly improper statements made to the jury when the appellant refused a mistrial. See
Harwell v. Walton, 820 S.W.2d 116 (Tenn. Ct. App. 1991). In Harwell, the appellant
argued that it was improper for the jury to hear evidence that the appellee had paid her
repair bills, as she argued this evidence was highly prejudicial and improper. Id. at 119–
20. We held, however, that even if the comments were improper, the appellant had waived
her argument because she did not ask for a mistrial and declined the trial court’s invitation
to seek a mistrial on four occasions. Id. at 120. As we explained, the appellant “clearly did
not want a mistrial, therefore, all objections to such are now waived.” Id.

        Clearly, the Sanctuary was “satisfied” with only the use of a curative instruction
when it believed that it was winning the case. Griffis, 964 S.W.2d at 599. As such, like the
appellant in Harwell, it declined the trial court’s express invitation to seek a mistrial. See
Harwell, 820 S.W.2d at 120. Only after the adverse judgment did the Sanctuary take the
position that a curative instruction could never cure the error committed by Ms. Buckley’s
counsel. “As other courts reviewing similar circumstances have held: ‘One cannot know
of [allegedly] improper [] conduct, gamble on a favorable result by remaining silent as to
                                            - 15 -
that conduct, and then complain that he or she guessed wrong and does not like the
outcome.’” Davis v. Tennessee Dep’t of Emp. Sec., 23 S.W.3d 304, 313 (Tenn. Ct. App.
1999) (quoting State v. Lotter, 255 Neb. 456, 586 N.W.2d 591, 610 (Neb. 1998))
(involving allegations of judicial bias). That is exactly what the Sanctuary did in this case.

        Finally, even assuming, arguendo, that the Sanctuary was entitled to rely on this
argument notwithstanding its waiver, we note that the jury is presumed to follow the trial
court’s curative instruction. Payne v. CSX Transportation, Inc., 467 S.W.3d 413, 444
(Tenn. 2015) (“[W]e presume that the jury follows the curative instructions of the trial
judge.”). The comment by Ms. Buckley’s counsel occurred during what was transcribed as
an eighteen-page argument. The Sanctuary’s purported exemption from property taxes was
referenced a single time, rather than in a persistent manner. To the extent that the comments
were improper, the trial court gave both a specific and a general instruction to the jury to
ignore the comments. This case is therefore not analogous to cases involving numerous
improper statements that were not ameliorated by the use of a curative instruction. See,
e.g., Doochin v. U.S. Fid. & Guar. Co., 854 S.W.2d 109, 116 (Tenn. Ct. App. 1993) (“As
a consequence, of the trial judge’s failure to give a curative instruction, the jury retired with
[a false] impression[.]”). Moreover, the Sanctuary’s brief provides no argument to support
a finding that it rebutted the presumption that the jury followed these instructions in any
way. Likewise, the Sanctuary’s brief provides little argument beyond unsupported
hyperbole as to how this comment prejudiced the jury against it in such a manner that the
corrective instruction was insufficient.15 Cf. State v. Banks, 271 S.W.3d 90, 132 (Tenn.
2008) (“[W]hen flagrantly improper arguments are made, the trial court, with or without
objection, should step in and take proper curative action. . . . Some arguments may be so
exceptionally flagrant that they constitute plain error and provide grounds for reversal even
if they were not objected to.”).

        While the trial court’s decision to grant a new trial is discretionary in nature, a trial
court abuses its discretion when it applies an incorrect legal standard, reaches an illogical
result, resolves the case on a clearly erroneous assessment of the evidence, or relies on
reasoning that causes an injustice. Funk, 570 S.W.3d at 210. Here, the trial court allowed

        15
            For example, the Sanctuary describes the allegation that it did not pay property taxes as a
“potential prejudicial Achilles heel[.]” No caselaw is cited that held that a single comment of this nature
was sufficient to necessitate a new trial when a curative instruction was given and no evidence was
presented that the jury ignored the instruction. We note that the trial court’s statements during the hearing
on the motion for a new trial did indicate that it was very troubled by the improper comment, given prior
hearings in which the local community’s distaste for the Sanctuary’s tax status was discussed. The trial
court, however, chose not to include any findings to this effect in its written orders. “‘It is well-settled that
a trial court speaks through its written orders—not through oral statements contained in the transcripts—
and that the appellate court reviews the trial court’s written orders.’” Williams v. City of Burns, 465 S.W.3d
96, 119 (Tenn. 2015) (quoting Anil Constr. Inc. v. McCollum, No. W2013-01447-COA-R3-CV, 2014 WL
3928726, at *8 (Tenn. Ct. App. Aug. 7, 2014)); see also Smith v. UHS of Lakeside, Inc., 439 S.W.3d 303,
317 (Tenn. 2014) (declining to construe the trial court’s scattered comments throughout a hearing as
providing the basis for its ruling).
                                                     - 16 -
the Sanctuary to hold its argument that the improper comment could not be cured as an
ace-in-the-hole against the jury’s verdict, a decision that does not comport with Tennessee
law. Moreover, nothing indicates that the trial court considered or applied the presumption
that the jury followed the curative instructive when it ordered a new trial. As such, to the
extent that the trial court relied on the single statement concerning the Sanctuary’s
purported exemption from property taxes as a basis for awarding a new trial, this decision
was in error.

       2. Weight of the Evidence

        The second ground for relief raised in the Sanctuary’s motion was that the weight
of the evidence did not support the verdict. Our review of this issue is somewhat hampered,
as neither party devotes much argument to whether this ground was sufficient to warrant
the award of a new trial. The Sanctuary’s brief argues that this was an independent basis
for affirming the grant of a new trial, but devotes no legal argument to an analysis of the
weight of the evidence in support of this ground. Yet, the Sanctuary argues that we should
affirm the grant of the new trial on this basis because Ms. Buckley does not provide
sufficient argument in her appellate briefs to show that this was not a proper basis for
granting the new trial. We agree that Ms. Buckley did not address this question in her initial
appellate brief, as she framed her issues as only relating to the prejudicial comment ground
for granting a new trial. Even after this issue was raised by the Sanctuary, Ms. Buckley did
not address the merits of this ground in her reply brief, instead insisting that the only basis
for the trial court’s decision was its concern regarding the alleged prejudicial statements
made during closing arguments.

       Although not cited by the Sanctuary, we note that Tennessee law does provide that
where a trial court provides more than one separate and independent ground for its
judgment and a party fails to appeal one or more of the independent grounds, we must
affirm the judgment of the trial court on the ground that was not challenged on appeal. See
Hatfield v. Allenbrooke Nursing & Rehab. Ctr., LLC, No. W2017-00957-COA-R3-CV,
2018 WL 3740565, at *7 (Tenn. Ct. App. Aug. 6, 2018) (“Generally, where a trial court
provides more than one basis for its ruling, the appellant must appeal all the alternative
grounds for the ruling.”); Duckworth Pathology Grp., Inc. v. Reg’l Med. Ctr. at Memphis,
No. W2012-02607-COA-R3-CV, 2014 WL 1514602, at *12 (Tenn. Ct. App. Apr. 17,
2014) (“Because Duckworth failed to appeal all of the alternative grounds for dismissal in
the trial court’s order, the Med’s argument that we need not consider the two issues
Duckworth presented on appeal is well-taken.”); see also 5 Am. Jur. 2d Appellate Review §
718 (“[W]here a separate and independent ground from the one appealed supports the
judgment made below, and is not challenged on appeal, the appellate court must affirm.”).

        The problem with this argument is readily apparent: in denying the motion to recuse,
the trial court insisted that the sole reason for the grant of the new trial was the prejudicial
comment made by Ms. Buckley’s counsel during closing arguments. As such, a fair reading
                                              - 17 -
of the record cannot lead to the conclusion that the trial court actually provided separate
and independent bases for the grant of the new trial. That is not to say that we are
untroubled by Ms. Buckley’s failure to brief this issue, given the controlling authority
requiring review of all grounds raised in the motion for new trial. See Mize, 468 S.W.2d at
736. But we must note that the Sanctuary’s effort to brief the substantive merits of this
issue was similarly lackluster. In this situation, we decline the Sanctuary’s invitation to
affirm the grant of the motion for a new trial on the basis of Ms. Buckley’s purported
waiver. We therefore will consider the merits of this basis for granting a new trial despite
both parties’ deficient briefing.

        Here, the trial court’s order granting the new trial provides no explicit basis for that
decision. And the trial court declined to explain its reasoning despite being asked in the
motion to alter or amend. Looking at these orders alone, we have no findings to support a
conclusion that the trial court’s decision to grant a new trial was based on its assessment
of the weight of the evidence. Generally, in the face of the trial court’s silence, we would
presume that the trial court in fact did “weigh the evidence and exercise[] her function as
thirteenth juror.” Blackburn, 2008 WL 2278497, at *7. Thus, “the granting of a new trial
indicates that the [t]rial [j]udge is dissatisfied.” Ladd v. Honda Motor Co., No. 01A-01-
9309-CV-00399, 1994 WL 189119, at *3 (Tenn. Ct. App. May 13, 1994) (citing Wileman
v. Mayor & Aldermen of Town of Tullahoma, 29 Tenn.App. 172, 177 195 S.W.2d 325,
327 (Tenn. Ct. App. 1946)). But as previously discussed, the situation here is murky, as
the trial court appears to have disavowed this basis for the grant of the motion for a new
trial when it denied Ms. Buckley’s motion to recuse. As a result of this unusual
circumstance, we are not persuaded that an evaluation of the evidence was among the
reasons for the grant of the motion for a new trial. Instead, the trial court’s apparent
disavowal of the weight of the evidence as a basis for the grant of a new trial leads
inexorably to the conclusion that it did not grant the Sanctuary’s motion on this basis. Cf.
Ladd, 1994 WL 189119, at *3 (holding that the trial court had not performed his duty to
weigh the evidence as thirteenth juror where the written order was silent but “[o]ral remarks
of the[t]rial [j]udge at the hearing of the motion for new trial specifically indicate a
disinclination to decide the issue of his satisfaction with the verdict”). Thus, to hold that
the presumption applies in favor of the trial court in this case would be akin to proceeding
under false pretenses.

        In another case in which the record made clear that the trial court did not perform
its duty as the thirteenth juror, we held that it was appropriate to vacate the judgment of the
trial court and remand for the performance of this duty. See Ladd, 1994 WL 189119, at *5
(holding that where it was “evident that the [t]rial [j]udge ha[d] not performed his duty to
weigh the evidence as 13th juror and to concur with or set aside the verdict of the jury” the
appropriate remedy was to vacate the judgment and remand for the trial court to “consider
and rule upon the other grounds stated in the motion for new trial”). But the issue is
complicated in this case by the fact that this case was assigned to be heard by a different
judge for all further proceedings. Buckley I, 2020 WL 3980437, at *6. As such, were we
                                              - 18 -
to remand this case for additional proceedings as to the motion for new trial, a new judge
would be required to decide that issue. This situation has obvious downsides:

       “As the thirteenth juror, the trial judge is required to approve or disapprove
       the verdict, to independently weigh the evidence, and to determine whether
       the evidence preponderates in favor of or against the jury verdict.” Loeffler
       v. Kjellgren, 884 S.W.2d 463, 468–69 (Tenn. Ct. App. 1994); see Ridings v.
       Norfolk Southern Ry. Co., 894 S.W.2d 281, 288 (Tenn. Ct. App. 1994).
       Having no opinion is not an option. Sherlin v. Roberson, 551 S.W.2d 700,
       701 (Tenn. Ct. App. 1976). To approve the verdict is to “reach[ ] the same
       verdict as the jury after independently weighing the evidence and passing
       upon the issues.” Holden v. Rannick, 682 S.W.2d 903, 906 (Tenn. 1984). . .
       . We thus arrive at the conclusion that a judge who does not see and hear the
       witnesses is at a significant disadvantage as thirteenth juror and absent strong
       indications he still found a way to independently weigh the evidence we
       should set aside the judgment and order a new trial. See Tenn. R. Civ. P63,
       1993 Advisory Commission Comment, citing State v. Bilbrey, 858 S.W.2d
       911 (Tenn. Crim. App. 1993).

Overton v. Lowe, No. E2007-00843-COA-R3-CV, 2009 WL 1871946, at *7 (Tenn. Ct.
App. June 30, 2009). Consequently, if this case were remanded to the trial court for a
reevaluation of the evidence, the newly assigned trial judge would be under the same
limitations as posed in this Court. Given that this case originated over a decade ago, has
had two jury trials, and concerns the ownership of a living being, we see no benefit to
delaying review of this issue so that the new trial judge can reevaluate the case in the same
manner afforded by our review.

        However, the trial court’s repudiation of the weight of the evidence as the basis for
the new trial impacts the standard of review as to this ground. As previously discussed, the
trial court’s decision to grant or deny a motion for a new trial is typically reviewed under
the abuse of discretion standard. Ali, 145 S.W.3d at 564. In some instances, however, this
Court has held that we are unable to afford the trial court’s discretionary decisions the
proper deference in the absence of some indication as to how the trial court reached its
conclusion. See, e.g., In re Raylan W., No. M2020-00102-COA-R3-PT, 2020 WL
4919797, at *7 (Tenn. Ct. App. Aug. 20, 2020); Carnett v. PNC Bank, NA, No. W2015-
01677-COA-R3-CV, 2016 WL 402495, at *4 (Tenn. Ct. App. Feb. 2, 2016). In other
words, “[w]e cannot determine whether the trial court applied an incorrect legal standard
or relied on reasoning that caused an injustice because we do not know what legal standard
the court applied, or what reasoning it employed.” Gooding v. Gooding, 477 S.W.3d 774,
782 (Tenn. Ct. App. 2015); see also In re Noah J., No. W2014-01778-COA-R3-JV, 2015
WL 1332665, at *5 (Tenn. Ct. App. Mar. 23, 2015). In this situation, “we may conduct a
de novo review of the record to determine where the preponderance of the evidence lies[.]”
Id. at 783.
                                            - 19 -
        The same is true in this case. It would be farcical to apply the abuse of discretion
standard in favor of the grant of the motion for a new trial on a basis that the trial court
rejected. Simply put, we cannot presume that the trial court granted the motion for a new
trial on the basis that the weight of the evidence is contrary to the verdict when the trial
court “put into the record” that this was not the basis of its ruling. Cf. Mayfield v. Mayfield,
395 S.W.3d 108, 115 (Tenn. 2012) (“In determining whether the trial court abused its
discretion, an appellate court should presume that the trial court’s decision is correct and
should review the evidence in the light most favorable to the decision.”) (quotation marks,
brackets, and internal citations omitted). We therefore will independently review the record
to determine whether this ground for the Sanctuary’s motion for new trial has merit. See
In re Raylan W., 2020 WL 4919797, at *7 (reviewing the trial court’s denial of a Rule
60.02 motion “independently” and without deference, given the trial court’s failure to
explain its application of the required factors to its discretionary decision). Accordingly,
the question we answer is the same question posed to the trial court when presented with
the motion for new trial: “whether the evidence ‘preponderates’ in favor of or against the
verdict.” Blackburn, 2008 WL 2278497, at *6.

       Turning to that question, we note that the Sanctuary’s argument rests solely on
question 3 from the jury verdict form. Question 2 asked whether the Sanctuary
“maintain[ed] a policy that permanent residents . . . are not removable by their owners”;
the jury answered in the affirmative. Question 3 asked whether “Ms. Buckley agreed to
transfer Tarra under the same policy referenced in question #2 and whether Tarra is not
removable by Ms. Buckley”; the jury answered in the negative.

       According to the Sanctuary, the evidence presented demonstrates that Tarra was
subject to this policy and therefore she could not be removed unilaterally by Ms. Buckley.
In support, the Sanctuary cites testimony from several witnesses that it was their belief that
Tarra was subject to the Disposition Policy. Moreover, the Sanctuary contends that Ms.
Buckley never testified that Tarra was not subject to the Disposition Policy.

        In response to the motion for a new trial, Ms. Buckley made several arguments.
First, she asserted that because the claim of ownership was raised by the Sanctuary, it was
the Sanctuary’s burden to prove, by a preponderance of evidence, its claim regarding the
Disposition Policy. Indeed, the instructions provided to the jury on this issue state as
follows:16

        The defendant [the Sanctuary] has the burden of establishing by a
        preponderance of the evidence all of the facts necessary to prove the
        following issues:

        16
          Nothing in the record or in the appellate briefs submitted to this Court indicate that the Sanctuary
ever objected to the jury instructions given by the trial court.
                                                   - 20 -
              (1) that permanent residents of The Sanctuary are not removable, and
              (2) that Ms. Buckley agreed to transfer Tarra under those same
              policies.

Likewise, Ms. Buckley argues that the jury was required to find not that the individuals
associated with the Sanctuary believed that Tarra was subject to the policy, but that Ms.
Buckley “agreed to transfer” Tarra pursuant to that policy. Indeed, the jury verdict form
provides that the question to be answered by the jury was whether “Ms. Buckley agreed to
transfer Tarra under the [Disposition] policy[.]” Ms. Buckley contends that none of the
testimony cited by the Sanctuary in support of its motion for a new trial provides proof that
she affirmatively agreed to transfer Tarra pursuant to the Disposition Policy.

        On this point, we must agree with Ms. Buckley. Here, the Sanctuary’s witnesses
indeed testified without dispute to their belief that Tarra was subject to the policy. They
admitted, however, that Tarra came to the Sanctuary prior to the implementation of the
policy, and they offered no proof that Ms. Buckley ever affirmatively agreed to transfer
Tarra under the policy. Instead, they only offered proof that Tarra was generally treated the
same as all the other elephants at the Sanctuary and part of the Sanctuary family. Indeed,
at least one of the witnesses relied upon by the Sanctuary testified that she could not provide
proof as to whether Ms. Buckley agreed to have Tarra be bound by the policy because that
witness was a child living in another country when the transfer of Tarra and the
implementation of the Disposition Policy occurred.

       In contrast, Ms. Buckley testified on cross-examination that she did not agree to
apply the Disposition Policy to Tarra:

       Q. You’re just saying—I think you’re just saying the [Disposition Policy]
       doesn’t apply to me, doesn’t apply to Tarra; is that right?
       A. Yes, it does not apply to Tarra because Tarra came to the property prior
       to any of these policies being envisioned, designed, and written. They didn’t
       exist. They didn’t apply to her. We were a fledgling organization and we
       were figuring it out as we went along.

Moreover, Ms. Buckley points to the documents that were executed in connection with
Tarra’s transfer, compared to the documents relative to other elephants housed at the
Sanctuary. For example, on the March 1995 acquisition form detailing the transfer of Tarra
to the Sanctuary, Ms. Buckley indicated that Tarra was to be a permanent resident, but
undisputedly included an additional handwritten notation that Tarra’s possession was
merely a “loan.” According to Ms. Buckley, the Sanctuary was using a stock form at that
time that gave only two options for residency: temporary or permanent. Ms. Buckley
testified that Tarra was permanent in that she would not be leaving the Sanctuary to
perform. But Ms. Buckley testified that she added the “loan” notation to ensure that her
                                         - 21 -
ownership of Tarra was not questioned:

      Well, I have a funny feeling that— “Why is it only two options?” But I didn’t
      even know what the third option—what the word would be. So I knew that
      Tarra’s on loan here. She belongs to me. She’s always belonged to me. I’m
      not giving her away. She’s coming here to live, but she’s on loan.

To illustrate this point, Ms. Buckley pointed to an express contract for the permanent loan
of another elephant. This document provided the Sanctuary with the “full and exclusive”
right to “direct, manage, control and make decisions for [the elephant’s] care and comfort”
subject only to certain exclusions contained in the contract. No such document was ever
executed for Tarra and Ms. Buckley testified that for her to sign such a document “giving
away” Tarra voluntarily would be “unthinkable[.]”

       The Sanctuary argues, however, that this testimony should be stricken because it
contradicts a prior sworn interrogatory given by Ms. Buckley. Specifically, during
discovery, the following interrogatory was posed to Ms. Buckley:

      33. Identify all policies and procedures of The Sanctuary that permit you to
      remove Tarra from the Sanctuary.
      RESPONSE: See The Elephant Sanctuary Acquisition and Disposition
      Policy; see also The Elephant Sanctuary Loan Policy, both provided by [the
      Sanctuary] in its discovery responses.

This interrogatory response was also mentioned in Ms. Buckley’s testimony:

      Q. . . . The disposition policy that your interrogatory answer says applies to
      your ability to remove Tarra starts with the first two words “All elephants,”
      does it not?
      A. I believe it does.

According to the Sanctuary, because these statements conflict with Ms. Buckley’s later
position that the Disposition Policy did not apply to Tarra, they are negated by the
cancellation rule.

        “Tennessee follows the rule that contradictory statements by the same witness
regarding a single fact cancel each other out.” Church v. Perales, 39 S.W.3d 149, 169–70
(Tenn. Ct. App. 2000) (citing State v. Matthews, 888 S.W.2d 446, 449 (Tenn. Crim. App.
1993)); see also Helderman v. Smolin, 179 S.W.3d 493, 501 (Tenn. Ct. App. 2005). “If
determined by the trial court to be contradictory, the statements by the witness are
considered to be ‘no evidence’ of the fact sought to be proved.” Helderman, 179 S.W.3d
at 501 (quoting Wilson v. Patterson, 73 S.W.3d 95, 103–04 (Tenn. Ct. App. 2001)). The
cancellation rule only applies, however, “when the inconsistency in the witness’s testimony
                                           - 22 -
is unexplained and when neither version of his testimony is corroborated by other
evidence.” Taylor v. Nashville Banner Publ’g Co., 573 S.W.2d 476, 483 (Tenn. Ct. App.
1978). As a result, we have observed that the cancellation rule “is actually more narrow
than it would appear to be” and “[c]orroboration . . . is also frequently found, thereby
blocking the cancellation rule[.]” Aurora Loan Servs., LLC v. Woody, No. W2014-00761-
COA-R3-CV, 2014 WL 7463032, at *12 (Tenn. Ct. App. Dec. 30, 2014), perm. app. denied
(Tenn. June 16, 2015) (quoting Cohen, et al., Tennessee Law of Evidence § 6.07[5]).

       Based on the foregoing, we decline to apply the cancellation rule in this case. To the
extent that Ms. Buckley’s trial testimony and her interrogatory responses conflict, we
conclude that Ms. Buckley’s trial testimony was corroborated. In particular, the 1995
Acquisition Form that Ms. Buckley executed with regard to Tarra demonstrates that Ms.
Buckley intended Tarra’s acquisition by the Sanctuary to constitute only a loan. This
document therefore corroborates Ms. Buckley’s testimony, and indeed her position
throughout the pendency of this case, that she never intended to transfer any ownership
rights of Tarra to the Sanctuary or to apply the Disposition Policy to Tarra in any manner.
Given the corroboration of Ms. Buckley’s testimony, the cancellation rule is inapplicable.

         In sum, we conclude that the evidence does not preponderate against the jury’s
verdict. In general, “for the evidence to preponderate against [the fact-finder’s] finding of
fact, it must support another finding of fact with greater convincing effect.” Spann v. Am.
Exp. Travel Related Servs. Co., 224 S.W.3d 698, 707 (Tenn. Ct. App. 2006) (citing Walker
v. Sidney Gilreath & Assocs., 40 S.W.3d 66, 71 (Tenn. Ct. App. 2000)). Here, Ms. Buckley
testified that she never agreed to subject Tarra to the Disposition Policy that was created
after Tarra was transferred to the Sanctuary. Even setting aside this testimony, however,
we cannot conclude that the Sanctuary met its burden to show that that the weight of the
evidence supports a finding that Ms. Buckley agreed to subject Tarra to the Disposition
Policy. Documents in the record corroborate that Tarra was merely loaned to the Sanctuary,
but that ownership was never transferred. Moreover, while there was testimony from the
Sanctuary that indicates that Tarra was treated the same as the other elephants housed there,
none of the Sanctuary’s witnesses were able to testify that Ms. Buckley ever affirmatively
agreed that Tarra was subject to the Disposition Policy, particularly given that this policy
was not in place when Tarra came to the Sanctuary. Under these circumstances, we decline
to disturb the jury’s verdict on the basis that the weight of the evidence is otherwise.

       3. Interests of Justice

       The final basis for the Sanctuary’s motion for a new trial was that it would be in the
interests of justice. Specifically, the Sanctuary argued in its motion for a new trial that the
testimony exclusively demonstrated that it was in Tarra’s best interest to remain at the
Sanctuary and that a new trial was therefore warranted. Again, the trial court’s ruling gives
no indication that it was persuaded by this argument or that it even considered it. As such,
we will independently review the record.
                                             - 23 -
       In deciding a motion for new trial, the trial court has wide latitude to “set the verdict
aside when it is against the weight of the evidence or when the interests of justice would
be served thereby.” Holmes v. Wilson, 551 S.W.2d 682, 685 (Tenn. 1977). We cannot
agree, however, that the Sanctuary has demonstrated that the interests of justice compel the
grant of a new trial in this case.

        Here, the only two theories presented to the jury were: (1) that Tarra had been gifted
to the Sanctuary; and (2) that Tarra was subject to the Disposition Policy. Although the
trial court stated during trial that Tarra’s best interest was at issue, this question was simply
not posed to the jury. If the Sanctuary wished an additional instruction be given to the jury
on this issue, it could have litigated that issue in the trial court. Cf. Hatfield v. Allenbrooke
Nursing & Rehab. Ctr., LLC, No. W2017-00957-COA-R3-CV, 2018 WL 3740565, at *39
(Tenn. Ct. App. Aug. 6, 2018), perm. app. denied (Tenn. Jan. 17, 2019) (quoting
Grandstaff v. Hawks, 36 S.W.3d 482, 489 n.9 (Tenn. Ct. App. 2000)) (“[T]he rule excusing
a party from objecting to a jury instruction applies only in the event of an erroneous
instruction: ‘it does not relieve a party of the responsibility to bring the trial court’s
attention to material omissions in the instructions.’”). And we typically do not allow parties
to raise new legal theories in the motion for new trial. See State v. Vance, 596 S.W.3d 229,
253 (Tenn. 2020) (citing State v. Adkisson, 899 S.W.2d 626, 634-35 (Tenn. Crim. App.
1994) (holding that a party generally “cannot assert a new or different theory to support the
objection in the motion for new trial”); cf. McCandless v. Oak Constructors, Inc., 546
S.W.2d 592, 599 (Tenn. Ct. App. 1976) (“[I]f appellants deemed the charge to be deficient
in respect to possible theories of recovery or defense, it was their privilege and duty to
specially request appropriate additions to the charge. Not having done so, they may not
complain of the omission on appeal.”).

         Moreover, even considering the argument that it is not in Tarra’s best interest to be
removed from the Sanctuary, we cannot conclude that it provides an appropriate basis for
relief. In particular, we note that Ms. Buckley testified repeatedly that it was not her present
intention to remove Tarra from the Sanctuary. This fact is generally supported by the fact
that Ms. Buckley’s initial complaint only sought visitation with Tarra, rather than her
removal. It was the Sanctuary, rather than Ms. Buckley, that first raised the issue of
ownership of Tarra and the corresponding right to her disposition. Here, the testimony
indicates that Ms. Buckley, along with other individuals, went to monumental effort to
create the Sanctuary in large part to provide a home for Tarra. Nothing in the record
demonstrates that Ms. Buckley has ever acted against Tarra’s best interests since the
creation of the Sanctuary. As such, we decline to disturb the jury’s verdict on the basis of
the Sanctuary’s rather conclusory argument that the interests of justice compel the contrary
result.

       In sum, we conclude that none of the arguments raised in the Sanctuary’s motion
for a new trial have merit. As such, the trial court abused its discretion in granting the
                                         - 24 -
motion a for new trial. See Mize, 468 S.W.2d at 736 (noting that the grant of a new trial
may be reversed if based on “some invalid reason”). This case is therefore remanded to the
trial court for the entry of an order consistent with the jury’s verdict.

                                    V. CONCLUSION

       The judgment of the Lewis County Chancery Court is reversed, and this matter is
remanded to the trial court for further proceedings consistent with this Opinion. Costs of
this appeal are taxed to Appellee, The Elephant Sanctuary in Tennessee, for which
execution may issue if necessary.


                                            S/J. Steven Stafford
                                           J. STEVEN STAFFORD, JUDGE




                                          - 25 -